Case 2:18-cv-00885-FB-SMG Document 107 Filed 03/25/20 Page 1 of 3 PageID #: 1102




 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 -----------------------------------------------------x
 DAVID BUCHANAN, on behalf of himself,
 FLSA collective plaintiffs and the Class,                MEMORANDUM AND ORDER
                       Plaintiffs,                        Case No. 1: 18-cv-885 (FB)(SMG)
        -against-

 PAY-O-MATIC CHECK CASHING
 CORP, et al,

                        Defendants.
 -----------------------------------------------------x
 Appearances:
 For the Plaintiff:                                       For the Defendant:
 THE LEE LITIGATION GROUP, PLLC                           JACKSON LEWIS
 30 East 39th Street                                      44 South Broadway,
 New York, N.Y. 10016                                     White Plains, N.Y. 10601
  For the Intervenor:
  THE OTTINGER FIRM
  401 Park Ave South
  New York, N.Y. 10016

 BLOCK, Senior District Judge:
        Before the Court are two motions to stay class notice until a contemplated

 class settlement is reached. The parties further request clarification of a May 24,

 2019 minute entry entered after a pre-motion conference. The minute entry states:

        Intervenors anticipated motion to intervene; and to disqualify
        plaintiff’s counsel and defendant's anticipated motion to stay
        collective action were all discussed. The motion to disqualify is
        DENIED without prejudice and the motion to intervene is
        GRANTED. The defendant’s motion to stay is DENIED. As to the
        FLSA claim the stay is lifted and by June 21st counsel will file a joint
        proposed class notice, with any areas of disagreement highlighted, for

                                                  1
Case 2:18-cv-00885-FB-SMG Document 107 Filed 03/25/20 Page 2 of 3 PageID #: 1103




        the courts review. The Lee Litigation Group will represent one sub-
        class (plaintiffs with manager titles) and The Ottinger Firm will
        represent another sub-class (customer services representatives)

        On July 10, 2019, both LLG and Jackson Lewis filed letter motions to

 stay class notice mailings sine die to provide time for the parties to reach a

 class settlement. On July 11, 2019, the Ottinger Firm responded, arguing that

 LLG cannot negotiate a settlement on behalf of all plaintiffs as the Ottinger

 Firm represents a sub-class of plaintiffs.

        The Court clarifies the minute entry as follows: (1) LLG will represent all

 prospective class members before notice is sent; and (2) if settlement negotiations

 fail and class notice is sent, the opted-in customer service representatives will be

 represented by the Ottinger Firm and the opted-in managers will be represented by

 LLG. Since notice has yet to be distributed, LLG may continue to negotiate a

 settlement on behalf of all plaintiffs.

        Further, considering the extensive progress made towards settlement, a stay

 of class action notice is proper. See Landis v. N. Am. Co., 299 U.S. 248, 254 (1936)

 (“[T]he power to stay proceedings is incidental to the power inherent in every court

 to control the disposition of the causes on its docket with economy of time and

 effort for itself, for counsel, and for litigants”).




                                              2
Case 2:18-cv-00885-FB-SMG Document 107 Filed 03/25/20 Page 3 of 3 PageID #: 1104




       Accordingly, a stay of class action notice will be granted for 30 days. By

 April 25, 2020, the parties must submit an update on settlement discussions and

 may, at that time, request a further stay.1

 IT IS SO ORDERED.

                                         _/S/ Frederic Block___________
                                         FREDERIC BLOCK
                                         Senior United States District Judge

 March 25, 2020
 Brooklyn, New York




 1
  LLG and Jackson Lewis additionally request the Ottinger Firm’s brief be stricken
 as it contains the proposed settlement agreement. On March 3, 2020, the Court
 sealed the brief. It shall remain under seal to protect the release of any confidential
 materials.

                                               3
